Citation Nr: 1714494	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  14-21 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty September 1956 to November 1959.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The Veteran's claims file is now in the jurisdiction of the Philadelphia, Pennsylvania RO.  In October 2016 a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his prostate cancer is due to exposure to ionizing radiation during service.  Under 38 C.F.R. § 3.311(b), in all claims in which it is established that the Veteran: was exposed to ionizing radiation, has a radiogenic disease, and such disease became manifest (with respect to prostate cancer) 5 years or more after exposure, development required, includes referral to the Under Secretary for Benefits (for consideration in accordance with 38 C.F.R. § 3.311(c)), followed by readjudication of the claim.  

Here, the Veteran has been determined to have been exposed to ionizing radiation in service; has a diagnosis of prostate cancer (a radiogenic disease; see 38 C.F.R. § 3.311(b)(2)(xxiii)); and the prostate cancer became manifest more than 5 years after exposure.  AOJ has not completed the development specified in 38 C.F.R. § 3.311.  This regulation remains in effect, and is binding.  

Furthermore, the record includes an April 2013 letter from the Defense Threat Reduction Agency (DTRA) and United States Strategic Command Center for Combating Weapons of Mass Destruction confirming the Veteran as a participant of Operation HARDTACK I, conducted at the Pacific Proving Grounds in 1958.  They provided estimated doses of radiation that the Veteran was exposed to during his participation in Operation HARDTACK I.  At the October 2016 Travel Board hearing, the Veteran testified regarding his proximity to the testing site and swimming in and drinking water in the area.  The Board has found no reason to question the credibility of his testimony; therefore VA must seek a revised dose estimate that encompasses consideration of his testimony.

Also regarding the development required under 38 C.F.R. § 3.311(b), the AOJ made an April 2013 Administrative Decision in this matter, but had not referred the  claim to the Under Secretary for Benefits as required.  Accordingly, a remand for such development is necessary.

The case is REMANDED to the AOJ for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request from the Department of Defense, pursuant to 38 C.F.R. § 3.311 (a)(2)(i), an updated dose assessment for the Veteran, encompassing his descriptions in sworn hearing testimony of his physical location and exposure to the seawater during atomic testing in Operation HARDTACK I. 

2.  When the development sought above is completed, the AOJ should forward the claim to the Under Secretary for Benefits for appropriate consideration in accordance with 38 C.F.R. § 3.311 (c). 

3. The RO should ensure that all development sought is completed, arrange for any further development suggested by additional evidence received, and then review the record and readjudicate the claim on appeal.  If it remains denied, the RO should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

